GEIGER, J.,
Dissents.
I can not agree with the conclusion arrived at by my associates for a number of reasons, which I may briefly state.
*391First, it is true that under the statute a person in possession may bring an action to quiet title, but in my judgment the petition in this case alleges facts involving thé title not restricted to the use to which this plaintiff may be devoting the property without being the owner thereof. It may be possible that she is the owner, but she has not alleged that fact, neither has she set up the conditions of the deed giving her title.
Second, she avers that because of the uncertainty as to the enforcement; of the condition in the deed, tenants and purchasers have rejected the title to the irreparable damage of the plaintiff. This allegation is the oasis of her alleged right to the relief sought. If she is not the owner of the title, which she fails to allege, it is not of concern to her whether prospective purchasers have rejected the title and such rejection could not result in her great and irreparable damage. For all that we can detect from the petition, she is simply a tenant who wishes to run a place where intoxicating liquor is sold and this gives her no basis for quieting the title against the restrictions incorporated in many successive deeds to the property which she now occupies.
Third, it is possible that restrictions may be declared void under certain conditions, yet these conditions are not sufficiently plead. It may be that the case of Kokenge v Whetstone, No 27494, now pending m the Supreme Court on a motion to certify may throw additional light upon the question. The case is not now available, but the lower court held that a building restriction contained in all deeds to lots in a subdivision is to exist as long as it is reasonable and that in a suit to quiet title against such restrictions, plaintiff must prove by clear, convincing and substantial evidence, a change in the character of the neighborhood. While this case seems to relate to proof, yet it gives some indication of the necessity of proper, definite allegations, such as are lacking in the petition at bar.
We do not believe that the allegations of this petition are sufficient to meet this requirement.
Fourth, while it may be possible that the answering defendant would have no right to bring an action to enforce the restrictions, unless she was the owner of some adjacent real estate, she is not a plaintiff in this action but a defendant, and is brought into court by the plaintiff and she certainly has a right to require that the plaintiff state a ground of action against her before she may be required to answer.
Fifth, there are conditions in the deed, which would make her a proper party plaintiff and certainly involve interests far more important than the enforcement of a restriction when she was not the owner of any adjacent property. The liquor restrictions are exceedingly strict and detailed. It is provided, in substance, that in case the grantee or anyone holding through or under the grantee, shall in any way violate the conditions:
“Then these presents and this conveyance shall become null and void and all the rights, title and interest in said premises herein described and conveyed to said grantee, his heirs and assigns, shall instantly and immediately revert and be revested in said grantor, his heirs, successors and assigns forever and he and they be seized as of his and their former estate therein as if these presents had never been executed, and may immediately re-enter possess and hold said premises as of a good estate in fee simple as aforesaid.”
It seems to me that gives the former grantor, the conditions of whose deed is being violated, a valuable right to re-enter and re-possess himself of the property upon the violation of the conditions and that right is much more valuable and tangible than may be the right of one in the former,chain of title to have the conditions observed when he himself may not be interested in the enforcement of the condition by reason of having no adjacent property.
There is a further condition in the deed in reference to property lines, *392which if the conditions as to the sale of liquor are to be avoided, are equally subject to attack. It is provided that for the mutual advantage of the present and future owners it is' agreed that no dwelling house shall be erected costing less than $600 and that no building shall be located on the premises nearer to the street line than 16 feet. It is' further provided that all the conditions and stipulations shall always be held as running with the real estate and shall be made a part of and attached to all deeds and conveyances.
The original grantors and those subsequently conveying the property have clearly evinced a' determination that certain conditions shall attach to this property which are for the mutual and perpetual benefit of those buying lots and these conditions should not be held void simply because one in the line of title may not have any land in the vicinity or be interested in any other lot than' the one to which the title is sought to be quieted. The petition in this case, I think, is fatally defective for the further reason that it. is clear from its reading and from the conditions attached that there are other property owners holding property in the same addition with like restrictions. It may be answered to this that' only certain defendants are brought before the court and that the action of the court in quieting the title would be determinative only of the rights of the defendants who are made parties. However, their rights are interwoven with the rights of others. I believe that a demurrer on the ground of defect of parties defendant would have been available to the defendant in this case.
If the plaintiff prevails in this case or even has set up a good cause of action, requiring an answer, then ail subdivisions having restrictions valuable to the residents would be subject to like attack and those provisions which have been attached to land sold for residential purposes, which run with the land, could be-declared void when those in whose deed such conditions were incorporated are not defendants.
Of course such an action would only determine the rights of those-who are defendants, but the adverse determination of the rights of a named defendant would affect the rights of those not parties, in that beneficial restrictions would be removed from lots adjacent belonging to parties not named defendants. Many people bought the lots because these restrictions were to follow the deed of every purchaser. Many people would prefer to live m a neighborhood where intoxicating liquor is. not sold and to permit this plaintiff in possession, but who has failed to even state that she is an owner, to void the condition on the allegations in the petion is not consistent with the rights that they have acquired and paid for. In my judgment, the petition does not state a cause of action.
The petition is inartificially drawn and should, I think, have been first attacked by motions rather than a demurrer. There are certainly many paragraphs of the petition that are immaterial and irrelevant.